Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 	The Applicants’ Amendment to the Claims filed on 12/03/2020 is entered.
	Claim 52 is new.  Claims 1-2, 4-5, 8-9, 11,13, 18-20, 22, 24, 28-32, 36-38, 41, 46-47 and 51-52 are pending.
	Claims 28-32, 36-38, 41, and 46-47 are withdrawn.
Claims 1-2, 4-5, 8-9, 11, 13, 18-20, 22, 24, and 51-52 are examined in this office action.
Priority
This US 15/761,887 filed on 03/21/2018 which is a 371 of PCT/US2016/Q52962 filed on 09/21/2016 claims US Priority benefit of US Provisional 62/222,187 filed on 09/22/2015.
Response to Amendment/Arguments
	Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn herein.  
Applicant's arguments filed 12/03/2020 regarding the rejection under 35 U.S.C. 103 have been fully considered and are addressed insofar as they may pertain to the new grounds of rejection under 35 U.S.C. 103.  Specifically, applicants’ argument of unexpected results is unpersuasive because arguments of counsel cannot take the place of evidence on the record.  The applicants’ argument points to paragraphs 0033 and 0245 of the instant specification: 
[0033] The present application is based on the surprising finding that
carboxypeptidase D (CpD), a zinc-binding enzyme that hydrolyzes single C-terminal amino acids of proteins, is the sole carboxypeptidase responsible for Fe domain C-terminal lysine processing (i.e., cleavage). Specifically, using mass spectrometry analysis, we showed that Fc domain C-terminal lysine cleavage was completely abolished in CpD knockout cells, thus demonstrating that CpD is the only endogenous
carboxypeptidase that cleaves antibody Fc domain C-terminal lysines in CHO cells.
  
[0245] CpD KO and WT clones were evaluated for productivity and product quality attributes. No obvious differences were observed in integrated viable cell count cell (IVCC), specific productivities (Qp), and titers among two KO and two WT clones (FIG. 6), indicating that absence of CpD expression in CHO cells did not impact cell productivity and growth as assessed by the fed-batch shake flask production assay.  Importantly, C-terminal lysine level was measured by mass spectrometry-based
analysis of reduced antibody showing that approximately 4-6% C-terminal lysine was observed in the two WT clones, whereas 100% of C-terminal lysine was present in the two KO clones (FIG. 7). Thus, it was demonstrated that CpD is the only carboxypeptidase which is responsible for removing C-terminal lysine of an antibody heavy chain in CHO cells. The same result was also observed by an IcIEF assay (data
not shown). Other product quality attributes and cell culture metabolite profiles were comparable between CpD KO and WT clones (data not shown).

The following is the complete set of objections and/or rejections presently being applied.
Information Disclosure Statement
The IDS statements filed on 06/23/2021 and 12/03/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 fails to include all the limitations of claim 1 upon which it depends.  Claim 19 recites a method of making a host cell of claim 1 but does not require the host cell of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Currently amended claim(s) 1-2, 4-5, 8-9, 11, 13, 18-20, 22, 24, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Parren et al (US2014/0271623 published 09/18/2014) as evidenced by  Dick et al (Biotechnol Bioeng, 100, 2008, pages 1132-1134), in view of Jin et al in “SiRNA-targeted carboxypeptidase D inhibits hepatocellular carcinoma growth”, (Cell Biol Int, April 30, 2013 Vol 37, No. 9, pages 929-939; of record), or Sohn et al (US2013/0323785 published 10/02/2014, of record).
Parren et al disclose host cells and nucleotide constructs encoding antibodies containing Fc domains which contain C-terminal lysines (Abstract).  Parren et al suggest 
In a further aspect, the invention relates to a host cell capable of producing an antibody variant of the invention. Such a host cell may be a cell that has been transformed or transfected with a nucleotide construct of the invention or a host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains. Examples of host cells include CHO, HEK-293, PER.C6, NS0 and Sp2/0.
As evidenced by Dick et al, heavy chain antibodies inherently contain Fc-domains and a C-terminal sequence of proline-glycine-lysine.  Dick et al discloses host CHO cells for producing antibodies (Fc-containing protein) having a C-terminal lysine. Dick et al disclose that the sequence SLSLSPGK is common to the heavy chain of many IgG molecules and was used either in monoclonal antibody form or model peptide form as a sample to be studied in B cells and CHO cells (Page 1138, left col., para 1 and page 1134, left col., para 2).  Dick et al disclose basic carboxypeptidase activity in the cell culture and suggest such activity may be responsible for lysine cleavage of the antibodies (Page 1143, left col., para 1).  Regarding claims 2, 4, and 52, Dick et al discloses that the host cell is a Chinese hamster ovary (CHO) cell.  Regarding claim 5 Dick et al disclose the Fc-containing antibody.  Regarding claim 51, Dick et al discloses that the sequence SLSLSPGK is common to the heavy chain of many IgG molecules and was used either in monoclonal antibody form or model peptide form as a sample to be studied in B cells and CHO cells (Page 1138, left col., para 1 and page 1134, left col., para 2) which meets the limitations that the Fc-containing protein has a C-terminal sequence of proline-glycine-lysine.

However, Parren et al differs from the presently claimed invention because while it discloses a host cell for production of a Fc-containing protein comprising a C-terminal lysine, wherein the host cell has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains, it does not explicitly disclose at least a 60% reduction of a carboxypeptidase D (CpD) expression level.
Each of the references of Jin et al and Sohn et al disclose methods for inhibiting expression of carboxypeptidase D in host cells.
Jin et al discloses eukaryotic Huh7 cells in which carboxypeptidase D gene has been inhibited by siRNAs (e.g., page 933, left col., para 2, and page 935, Fig 3).  
Regarding claims 8-9, Jin et al disclose that the CpD gene in the host cell is inactivated by siRNA (e.g., page 933, left col., para 2, and page 935, Fig 3).
Regarding claims 18-20, Jin et al disclose a method of making a cell culture system comprising Huh7 cells in which carboxypeptidase D gene has been inhibited by siRNAs (e.g., page 933, left col., para 2, and page 935, Fig 3).
Regarding claims 11, and 13, the claims are drawn to a product and thus the process whereby the CpD gene is inactivated is not generally afforded patentable weight for purposes of applying prior art.  Further, regarding claims 11 and 22, Sohn et al discloses eukaryotic cells in which KEX1 gene is knocked out by targeted gene 
The level of skill in the art was high before the effective filing date of the presently claimed invention.  One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to reduce the expression of carboxypeptidases including carboxypeptidase D in mammalian host cells for the benefit that it is desirable when making therapeutic monoclonal antibodies to reduce the variation of C-terminal lysine for the rationale of consistency of product quality.
It would have been obvious to one of ordinary skill in the art to use host cells having reduced carboxypeptidase, specifically “to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains” as suggested by Parren et al including carboxypeptidase D because it was known there were a limited number of such carboxypeptidases in the host cells for expression of recombinant antibodies.  Further, it would have been obvious to include carboxypeptidase D because Jin et al discloses successful inhibition of carboxypeptidase D using siRNA technology in Huh7 cells (a human cell line).  Further, Sohn et al discloses eukaryotic cells in which KEX1 gene (a CpD gene) is knocked out by targeted gene disruption (e.g., abstract, reference claims 1 and 13, Examples 4 & 5 on pages 6 and 7). 


Claim(s) 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parren et al (US2014/0271623 published 09/18/2014) as evidenced by  Dick et al (Biotechnol Bioeng, 100, 2008, pages 1132-1134), in view of Jin et al in “SiRNA-targeted carboxypeptidase D inhibits hepatocellular carcinoma growth”, (Cell Biol Int, April 30, 2013 Vol 37, No. 9, pages 929-939; of record), or Sohn et al (US2013/0323785 published 10/02/2014, of record) in further view of Lee et al (“CRISPSR/Cas9-mediated genome engineering of CHO cell factories: Application and perspectives” Biotechnol. J. 2015 Vol 10, pages 979-994, Epub June 9, 2015).
Claims 19 and 22 are unpatentable for reasons provided above.
However, regarding claim 24, the cited references do not disclose CpD gene inactivation by a CRISPR system.
Lee et al disclose using a CRISPR gene editing system for inactivation of an endogenous gene of interest in CHO cells (e.g., abstract, pages 981-991).  
One of ordinary skill in the art having the having the cited references before the effective filing date of the presently claimed invention would have been motivated to substitute the CRISPR gene inactivation system described in Lee et al for the gene inactivation methods of either of Jin et al or Sohn et al to inactivate a CpD gene in CHO cells because Lee et al explicitly disclose that CRISPR/Cas gene editing was easy and efficient especially regarding editing in CHO cells intended for protein production (i..e, abstract).
It would have been obvious to one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to use the CRISPR system described in Lee et al to inactivate a CpD gene in CHO cells because the gene was known and already successfully targeted in mammalian cells in the Jin et al reference and Lee et al disclose that using a CRISPR gene editing system is a preferred gene-editing system for CHO cells.
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636